Citation Nr: 1740243	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 1, 2012 and in excess of 50 percent thereafter for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2005 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case was previously before the Board in November 2016.  The Board denied the claim and the Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  In a May 2017 joint motion for remand (JMR), the Court remanded the case to the Board for further analysis.  

During the course of the increased rating appeal for an anxiety disorder, the Veteran submitted evidence of unemployability due to his service-connected disabilities.  (See January 2017 claim for TDIU.)  It follows that a request for a TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.)  Therefore, the issue of entitlement to a TDIU has been added to the present appeal. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 1, 2012, the Veteran's anxiety disorder did not result in occupational and social impairment with reduced reliability and productivity due to symptoms of severity, frequency, and duration most nearly approximating the 50 percent rating criterial.

2.  From October 1, 2012, the Veteran's anxiety disorder has not resulted in occupational and social impairment with deficiencies in most areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent rating criterial.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent disabling for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  The criteria for an initial rating in excess of 50 percent disabling for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, DC 9413 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under DC 9413, a 30 percent rating for an anxiety disorder requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.)  38 C.F.R. § 4.130, DC 9413.

A 50 percent evaluation for an anxiety disorder requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

III.  Facts

In a March 2010 mental health visit, the Veteran stated he had a short fuse/temper, was irritable, was quick to anger, and had a serious anger problem.  The Veteran reported his anger problem got worse in the middle of last year.  The Veteran reported quick verbal yelling but no physical confrontations.  The Veteran stated he avoided social situations due to his anger and quick temper.  The Veteran stated the fact that he did not have the benefits he thought he deserved and issues of his weight made him angry.  The Veteran stated he was not much of a people person.  The Veteran denied suicidal or homicidal ideations and had no history of such.  The Veteran stated he had little interest or pleasure in doing things, felt down, depressed, hopeless, and had trouble falling asleep or sleeping too much.  The Veteran also reported feeling tired and having little energy, poor appetite, or conversely, overeating, and feeling bad about himself.  The Veteran reported his mood was anxious and depressed.  The Veteran stated that he frequently had these feelings and thoughts.  The Veteran stated he did not have trouble concentrating on things, such as reading or watching television.   The Veteran reported he had not seen a mental health provider in the past two years and had not been hospitalized for any psychiatric events.  Overall, the Veteran reported that his problems had made it somewhat difficult for him to do his work, take care of things at home, or get along with other people. 

The March 2010 examiner noted the Veteran did not experience delusional grandiosity, hyper-religiosity, hyper-sexual thoughts, or periods of euphoria or expansive mood lasting seven days or more.  The examiner noted the Veteran had mild sleep impairment.  The examiner, after giving the Veteran an anxiety test, noted the Veteran had moderate symptoms of feeling hot, unable to relax, pounding heart, fear of losing control, indigestion or discomfort in abdomen, and flushed face.  The examiner noted the Veteran's speech was normal in tone, amount, volume, and rate.  The examiner reported the Veteran's thought process was organized and goal directed.  The examiner noted the Veteran's insight and judgment were intact with no delusional thought content.  

The Veteran saw his mental health provider in June 2010.  The examiner noted the Veteran was disappointed because he had been turned down for a job and remained unemployed.  The Veteran stated he wished to remain off psychiatric medication and to continue one on one therapy to address his anxiety and anger issues.  The Veteran hoped to enroll in college in the fall.  The examiner noted the Veteran's mood was relatively stable and that the Veteran denied having suicidal or homicidal ideations.

The Veteran was afforded an examination in June 2010.  The examiner noted the Veteran had been diagnosed with an anxiety disorder in March 2010.  The Veteran reported that he had not worked since his military discharge due to his back and anxiety conditions.  The Veteran also reported he had been married since 2006 and stated his relationship was fine but he still got angry a lot.  The Veteran stated he and his wife lived with his grandparents and that he was close to his wife and family.  The Veteran also stated he talked with or got together occasionally with two friends from high school.  The Veteran denied engaging in any formal social activities.   The Veteran reported his mood over the past month had been angry most days.  The Veteran reported he had anger problems continuously since his military service, but denied having panic attacks.  The Veteran reported he was overly anxious daily about a number of things, such as getting a job, medical issues, and his grandparents' health and well-being.  The Veteran reported his appetite was poor most days and that he got 7 to 9 hours of sleep per night.  The Veteran described frequent problems with short-term memory, such as remembering appointments.  The Veteran stated he had frequent problems with attention and concentration, which was not a problem before his service in the military.  The Veteran also stated he had significant depression in the military which cycled in and out post-service.

The June 2010 examiner noted the Veteran was casually, cleanly, and appropriately dressed.  The examiner noted the Veteran was alert, oriented, and cooperative.  The examiner stated the Veteran's eye contact was good, speech rate was fast, and volume and tone were unremarkable.  The examiner stated the Veteran's communication was good, though his mood was irritable.  The Veteran's affect was congruent and appropriate with his thought process and his thought content unremarkable.  The examiner stated there were no signs of delusions or hallucinations.  The Veteran denied any suicidal or homicidal ideations.  The examiner stated the Veteran was independent with activities of daily living and had no major problems with hygiene or self-care.  The examiner opined that the Veteran's anxiety symptoms were transient or mild, which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that while the Veteran complained of concentration problems, he was able to complete tasks such as digging trenches, and building equipment for chickens.  The examiner noted the Veteran was irritable on a daily basis and still snapped at his wife. The examiner stated that in a work environment, the Veteran may have mild difficulty managing irritability with coworkers and supervisors.  The examiner stated that socially, the Veteran reported less interest in engaging in activities but continued to have meaningful relationships.

The Veteran was seen for a mental health visit in September 2010.  The Veteran had enrolled in LPN school.  The examiner noted the Veteran's mood was relatively stable and that the Veteran was more comfortable in a one on one or small group situation as he tended to become anxious in larger crowds.  The Veteran stated he still wished to remain off psychiatric medication.

The Veteran saw his mental health provider in October 2010.  The examiner noted the Veteran was appropriately dressed and made good eye contact.  The examiner stated the Veteran's presentation and mood were both normal.  The Veteran's thought process was logical and coherent.  The Veteran denied suicidal or homicidal ideations.  The Veteran stated he was back in school regularly studying to be a surgical technologist.  The Veteran stated he had been working as a nurse, but quit because the job led to high anxiety.

The Veteran saw his mental health provider in December 2010.  The examiner noted the Veteran had good communication skills, motivation for treatment, compliance with treatment, family support, intact cognitive functions, and stable family relationships.  The examiner noted the Veteran had poor coping skills and health problems.  The examiner noted the Veteran often stressed about what he perceived to be his history of maltreatment in the Air Force.  The examiner rated the Veteran's suicide risk to be low.

The Veteran saw his mental health provider in March 2011.  The Veteran stated he hoped to finish his LPN training in September 2011.  The examiner noted the Veteran's mood was sometimes anxious, but the Veteran stated he still did not wish to take any psychiatric medication.  The Veteran denied suicidal or homicidal ideations.

The Veteran saw his mental health provider in October 2012.  The Veteran stated he had noted a significant increase in his anxiety symptoms.  The Veteran stated that over the past month he had experienced several anxiety attacks both at home and at work.  The Veteran stated that at work, he had panic attacks at the nursing home, which included including racing heart, sweating, shaking, shortness of breath, tiredness, nausea, dizziness, loss of control, and chills.
The Veteran also stated his sleep had been disrupted.  The Veteran reported difficulty falling asleep at night.  The Veteran stated he was not feeling hopeless about the present or future and had no suicidal ideations.  

The October 2012 examiner noted the Veteran was appropriately groomed with good eye contact. The Veteran's mood was dysphoric, his affect was congruent to mood, his attitude was cooperative and unguarded with a linear and logical thought process.  The Veteran's thought content was appropriate.  The Veteran did not have hallucinations and his insight and judgment were good.  

The Veteran was seen for his anxiety disorder in November 2012.  The Veteran reported no recent anxiety episodes.  The examiner noted the Veteran's mood was improved and his affect was brighter.  The examiner noted the Veteran smiled more and easily engaged in conversation.  The Veteran stated he was sleeping better.  The Veteran stated he did not feel hopeless about the future and had no suicidal ideations.

The Veteran was seen in December 2012 for his mental health.  The examiner noted the Veteran had mild anxiety symptoms.  The Veteran reported feeling nervous, not being able to stop worrying, worrying too much about different things, trouble relaxing, being restless, and being easily annoyed.

The Veteran was seen in March 2013 for his anxiety.  The examiner noted the Veteran was appropriately dressed and made good eye contact.  The Veteran's presentation and mood were both normal.  The Veteran's thought process was logical and coherent. The Veteran denied suicidal or homicidal ideations.  The Veteran stated he had been married for seven years and had no children.  The Veteran was working as a nurse in a jail and said he was enjoying the job.  The Veteran stated that the medication he was on greatly helped with his panic attacks and that he rarely has panic attacks, but still has high periods of anxiety.  The Veteran stated that he hunted and farmed to help relieve anxiety.

The Veteran stated in a telephone call in April 2013 that he was experiencing an increase in anxiety.  The Veteran reported he had been doing pretty well overall. The Veteran denied suicidal or homicidal ideations.  The Veteran worked as a nurse in a jail setting and indicated he enjoyed the job.  The Veteran stated his sleep was disrupted at times.  The Veteran stated he was not feeling hopeless about the future. The April 2013 examiner noted the Veteran was oriented to person, place, and time. The Veteran was cooperative and unguarded with normal speech and a linear, organized thought process.  The examiner noted the Veteran's thought content was appropriate to mood and circumstances.  The Veteran's mood was mildly depressed and anxious.  The examiner reported the Veteran denied hallucinations, his attention was good, and his judgment was normal.

In April 2013, the Veteran stated he felt anxious and depressed.  The Veteran stated his anxiety, irritability, anger, and depression had increased.  The Veteran reported quick verbal yelling but no physical confrontations.

The Veteran saw his mental health provider in December 2013.  The examiner noted the Veteran was appropriately dressed and made good eye contact with a normal presentation and mood.  The Veteran's thought process was logical and coherent. The Veteran denied suicidal or homicidal ideations.  The Veteran stated he had had not been working, which alleviated a lot of anxiety for him.

The Veteran was seen for his anxiety disorder in February 2014.  The examiner noted the Veteran was appropriately dressed and made good eye contact.  The examiner stated the Veteran's presentation and mood were normal and his thought process was logical and coherent.  The Veteran denied suicidal or homicidal ideations.  The Veteran continued to attend school and was looking forward to finishing up in the summer.

The Veteran was seen for his anxiety disorder in June 2014.  The examiner noted the Veteran was appropriately dressed and made good eye contact.  The examiner noted the Veteran's presentation and mood were normal and his thought process was logical and coherent.  The Veteran denied any suicidal or homicidal ideations.  The examiner noted the Veteran was stressed about his unemployment and financial situation.  The Veteran reported that he had not had any panic attacks and felt that the medication was doing its job.  The Veteran reported he was going back to nursing and had applied for several nursing jobs.

In April 2015, the Veteran stated he felt his anxiety was better.  The Veteran stated he did still feel anxious and down in mood.  The Veteran denied delusional grandiosity, hyper-religiosity, hyper-sexual thoughts, and periods of euphoria or expansive mood lasting seven days or more.  The Veteran stated he did not have suicidal or homicidal ideations. The Veteran was working part time as a jail nurse.  The Veteran reported problems with anxiety, depression, low motivation, sleep and nightmares. The Veteran reported he slept approximately 10-12 hours of broken sleep per day on average.  The Veteran stated he had no motivation and that he preferred to sleep than do hobbies he liked to do in the past.  The Veteran reported he had been married over eight years and his wife was 28 weeks pregnant with their first child.  The Veteran requested a medication evaluation for his problems with anxiety, depression, low motivation, sleep, and nightmares.  His goal was to improve his problems mentioned above.  The examiner noted the Veteran did not have paranoid delusions, auditory, or visual hallucinations.  

Veteran communicated with his mental health provider in September 2015, stating he had no problems with his anxiety, but that his mood wasn't great. The Veteran stated he felt stuck and had no drive. The Veteran stated he also found he was irritated easily. The Veteran stated that he was not feeling suicidal or homicidal.

The Veteran was afforded an examination for his anxiety disorder in October 2015.  The examiner opined that the Veteran's mental diagnoses lead to occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported he lived with his wife and four month old child.  The Veteran stated he had a short fuse and little things made him nervous.  The Veteran stated he didn't do anything social because he was extremely paranoid in large groups.  The Veteran reported his mood moved between depressed and anxious.  The Veteran stated he couldn't concentrate enough to read a book, but was able to play video games an hour or two per day and watched history shows.  The Veteran reported having sporadic employment and was currently working part-time as a jail nurse.  The Veteran stated he quit his previous job but would love to work more.  

The October 2015 examiner stated the Veteran's hygiene was good and that the Veteran was oriented to time, place, and person.  The examiner noted the Veteran's speech was quick, detailed, and cognitively focused.  The examiner stated the Veteran's affect was within normal limits.  The Veteran's thought processes were linear with no suicidal or homicidal ideations.  The Veteran did not report any nightmares.  The Veteran described suffering from panic attacks due to ridicule by former co-workers and supervisors, but the Veteran stated he hadn't had a panic attack in about a year.  The examiner noted the Veteran's anxiety symptoms were almost none for the past year due to good medication management and working part-time.  

The Veteran was afforded an examination for his anxiety disorder in February 2017.  
The Veteran stated his relationship with his wife was positive overall. The Veteran reported he had only one or two friends and stated he maintained a close relationship with his grandparents.  The Veteran stated he quit his job because he would get fed up and wouldn't go back to work.  The Veteran clarified that he was fed up by anxiety, difficulty sleeping, and nausea.  The Veteran stated he had attempted to work again as a gunsmith but quit because of difficulty dealing with stress and deadlines.  The Veteran reported that he was easily agitated by others and lost his temper quickly.  The Veteran stated he was verbally aggressive.  The Veteran stated he often felt anxious and had difficulty being around people.  The Veteran stated he had particular difficulty with trust and had been experiencing nightmares about his time in service a few times per week.  The Veteran stated he had significant sleep problems, waking frequently in the middle of the night.  The Veteran stated he often felt on guard, had difficulty being in public, and was fearful that someone would hurt him or his family.  The Veteran stated he experienced panic attacks approximately once per month and often felt down.  The Veteran stated he had reduced motivation and energy and had an excessive appetite.  The Veteran reported difficulty enjoying activities, but denied suicidal or homicidal ideations. 

The February 2017 examiner noted symptoms of depressed mood, anxiety, panic attacks that occur less than weekly, chronic sleep impairment, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's mental health conditions, including his anxiety disorder, results in occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran had been married for eleven years and had a nineteen month old child with whom he feels close.  The examiner noted the Veteran was currently unemployed and had last been employed in February 2015 as a jail nurse. The examiner stated the Veteran had appropriate hygiene and was pleasant and cooperative.  The examiner stated the Veteran's posture seemed tense, but that he maintained good eye contact.  The examiner noted the Veteran seemed on edge and tense and became agitated when speaking of military stress.  The examiner reported the Veteran's thoughts were logical and coherent, with good concentration.  The examiner stated the Veteran's recent and remote recall appeared adequate.

The Veteran was afforded an examination for his mental health in June 2017.  The examiner stated that all of the Veteran's mental diagnoses, including his anxiety, resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

IV.  Analysis

The Veteran's anxiety disorder is currently rated as 30 percent disabling prior to October 1, 2012 and 50 percent disabling thereafter.

Period Prior to October 1, 2012

The medical evidence, combined with the Veteran's subjective reports of his symptoms indicate that he is not entitled to a disability rating in excess of 30 percent prior to October 1, 2012.  

The Veteran contends that his symptoms more closely approximate those required for a 50 percent disability rating.  The medical evidence and the Veteran's statements show that prior to October 1, 2012, the Veteran suffered from anger issues, sleep disturbance, feeling anxious and depressed, and short-term memory problems.  The Veteran also stated he had only one or two friends and did not socialize much because of his anxiety.  The Veteran also reported having anxiety attacks.  However, these symptoms, along with the rest of the evidence, do not more closely approximate those required for a 50 percent disability rating.

In terms of occupational impairment, in March 2010, the Veteran stated that his anxiety symptoms made it somewhat difficult for him to do his work.  In June 2010, the Veteran reported he had not worked since his military service due to his anxiety and back problems.  The June 2010 examiner, while acknowledging the Veteran's anxiety symptoms, opined that these symptoms were transient or mild, which would decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner stated that while in a work environment, the Veteran may have mild difficulty managing irritability with coworkers and supervisors.  In October 2010, the Veteran stated he quit his job as a nurse because the job led to high anxiety.  However, since then, the Veteran continued to find employment.

In terms of social impairment, in March 2010, the Veteran stated his anxiety symptoms made it somewhat difficult for him to get along with other people.  The June 2010 examiner stated the Veteran had less interest in engaging in activities, but continued to have meaningful relationships.  In June 2010, the Veteran reported he did not engage in formal social activities.  In December 2010, the examiner noted the Veteran had good family support and stable family relationships.  

The Veteran stated in March 2010 he had trouble concentrating.  In June 2010, the Veteran stated he had frequent problems with attention and concentration.  
However, there is no evidence the Veteran suffers from difficulty in understanding complex commands or has impaired short term or long-term memory to the point where he can retain only highly learned material or forgetting to complete tasks.  

The evidence does not show that the Veteran suffers from panic attacks more than once per week.  The March 2010 examiner did note the Veteran had symptoms of moderate anxiety, including feeling hot, being unable to relax, and flushed face.  In June 2010, the Veteran denied having panic attacks.

The Veteran, in all of his mental health visits and examinations prior to October 1, 2012, denied suicidal and homicidal ideations.  (See March 2010 examination, June 2010 examination, October 2010 mental health visit, March 2011 mental health visit, October 2012 mental health visit.)  

The Veteran's medical records are free from any mention of his speech being circumstantial, circumlocutory, or stereotyped.  On the contrary, the March 2010 examiner noted the Veteran's speech was normal in tone, amount, volume, and rate.  The June 2010 examiner noted the Veteran's speech was fast, and the volume and tone were unremarkable and that the Veteran's communication was good.  

The Veteran's medical evidence and lay statements are negative for any mention of the Veteran having a flattened affect.  On the contrary, the June 2010 examiner noted the Veteran's affect was congruent and appropriate with his thought process.  Additionally, the October 2012 examiner noted the Veteran's affect was congruent to mood.

The Veteran's medical record is free of any symptoms approximating impaired judgment, impaired abstract thinking, or disturbances of mediation and mood.  The March 2010 examiner stated the Veteran did not experience delusions and that the Veteran's thought process was organized and goal oriented.  The examiner also noted the Veteran's insight and judgment were intact with no delusional thought content.  Additionally, the June 2010 examiner noted the Veteran did not suffer from delusions or hallucinations and that the Veteran's thought content was unremarkable.  The examiner noted that the Veteran had concentration problems, but was still able to complete tasks.  The October 2010 examiner noted the Veteran's thought process was logical and coherent.  The December 2010 examiner stated the Veteran had good communication skills.  The October 2012 stated the Veteran's thought process was linear and logical.  
The Board acknowledges the Veteran suffers from anxiety symptoms.  However, as discussed above, the Veteran's symptoms do not approximate the symptoms contemplated in the next higher, 50 percent, rating for the period prior to October 1, 2012.  The Board has considered the Veteran's statements regarding the severity of his anxiety disorder.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety disorder.  The evidence does not show that symptomatology associated with the Veteran's anxiety disorder more nearly approximates the schedular criteria associated with a higher rating than that currently assigned at any point during the appeal period.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 30 percent disabling prior to October 1, 2012 and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2014), 38 C.F.R. § 4.130, DC 9435 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Period After October 1, 2012

The Veteran contends that his symptoms more closely approximate those required for a 70 percent disability rating after October 1, 2012.  However, the medical evidence, combined with the Veteran's subjective reports of his symptoms indicate that he is not entitled to a disability rating in excess of 50 percent after October 1, 2012.  

In October 2012, the Veteran reported having several panic attacks in the last month, both at home and at work.  The Veteran reported his symptoms include racing heart, sweating, shortness of breath, and chills.  In March 2013, the Veteran reported he rarely had panic attacks.  In October 2015, the Veteran that he hadn't suffered a panic attack for about a year.  In February 2017, the Veteran stated he suffered panic attacks approximately once per month.  However, the medical and lay evidence does not show that the Veteran suffered from near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

Multiple examiners noted the Veteran's thought processes were logical and linear and also noted the Veteran's speech was not intermittently illogical, obscure, or irrelevant.  (See March 2013 mental health visit, April 2013 mental health visit, February 2014, June 2014 mental health visit.)

The Veteran's hygiene has consistently been good and not neglected.  (See October 2012 mental health visit, March 2013 mental health visit, December 2013 mental health visit, February 2014 mental health visit, June 2014 mental health visit, October 2015 examination, February 2017 examination.)  

The Veteran has continuously denied having suicidal or homicidal ideations.  (See October 2012 mental health visit, November 2012, April 2013 mental health visit, December 2013 mental health visit, February 2014 mental health visit, April 2015 mental health visit, September 2015 mental health visit, October 2015 examination, February 2017 examination.)

In terms of occupational impairment, in October 2012, the Veteran reported having panic attacks at work.  In December 2013, the Veteran stated that not working had helped alleviate a lot of anxiety.  In October 2015,  the examiner opined that the Veteran's mental diagnoses lead to occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  In February 2017, the Veteran stated he had quit a job due to anxiety, difficulty sleeping, and nausea.  The Veteran stated he attempted to work again, but quit because of difficulty dealing with stress and deadlines.  The February 2017 examiner opined that the Veteran's mental health conditions, including his anxiety disorder, resulted in occupational impairment with reduced reliability and productivity.  The June 2017 examiner stated that all of the Veteran's mental diagnoses, including his anxiety, resulted in occupational social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  However, none of the medical or lay evidence shows the Veteran had occupational impairment with deficiencies in most areas.

In terms of social impairment, in October 2012, the Veteran reported having panic attacks at home.  In October 2015,  the examiner opined that the Veteran's mental diagnoses lead to occasional social impairment, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  In October 2015, the Veteran stated he didn't do anything social because he was extremely paranoid in large groups.  The February 2017 examiner opined that the Veteran's mental health conditions, including his anxiety disorder, results in social impairment with reduced reliability and productivity.  The examiner noted the Veteran had been married for eleven years and had a nineteen month old child with whom he feels close.  The June 2017 examiner stated that all of the Veteran's mental diagnoses, including his anxiety, resulted in social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The February 2017 examiner stated it was difficult for the Veteran to establish relationships.  However, none of the medical or lay evidence shows the Veteran had social impairment with deficiencies in most areas.

The Veteran's medical evidence and the Veteran's lay statements do not show that the Veteran's social or occupational impairments arise to deficiencies in most areas.  Additionally, there is no medical or lay evidence showing the Veteran suffers from symptoms approximating obsessional rituals that interfere with routine activities, or impaired impulse control, spatial disorientation.

The Board acknowledges that the Veteran continues to suffer from symptoms of his anxiety disorder.  These symptoms include non-continuous panic attacks, difficulty falling asleep and staying asleep, feeling nervous, angry, and depressed.  The Veteran also has had difficulty maintaining work and sometimes has difficulty establishing relationships.  However, as discussed above, the Veteran's symptoms do not approximate the symptoms contemplated in the next higher, 70 percent, rating for the period after October 1, 2012.  The Board has considered the Veteran's statements regarding the severity of his anxiety disorder.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety disorder.  The evidence does not show that symptomatology associated with the Veteran's anxiety disorder more nearly approximates the schedular criteria associated with a higher rating than that currently assigned at any point during the appeal period.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 50 percent disabling prior to October 1, 2012 and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2014), 38 C.F.R. § 4.130, DC 9435 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to an initial rating in excess of 30 percent prior to October 1, 2012 and in excess of 50 percent thereafter for an anxiety disorder is denied.


REMAND

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

As previously stated, the Veteran asserts that he is unemployable due to his service-connected disabilities.  The Veteran does currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  From October 1, 2012, the Veteran's combined disability rating was 70 percent, with his anxiety disorder rated as 50 percent disabling.  Accordingly, in light of the Court's decision in Rice, the Board directs the RO to proceed with the appropriate development of this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  If it has not already done so, the AOJ should then schedule the Veteran for an examination in connection with his TDIU claim.

3.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and to his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if necessary.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


